Luke, J.,
dissenting. All dilatory pleas must be filéd at the first term of the court. Civil Code (1910), §5641. Dilatory pleas are those which do not answer the general right of the plaintiff, either by denial or in confession and avoidance, but only assert matter tending to defeat the particular action by resisting the plaintiff’s present right of recovery. Such a plea is a step which, if taken, is but preliminary to the substantial defense to the action, and in no way affects the legal right of the plaintiff to recover, save by suspending it, if such plea should prevail, so far as +he present action is concerned. The plea of res adjudicata, therefore, does not merely go to resisting the plaintiff’s right of recovery so far as the present action is concerned, but if sustained is conclusive that he can not recover at all as to the matters which have been previously adjudicated. See Walden v. Walden, 128 Ga. 126-130, 131 (6) (57 S. E. 323).
In this case the plea of the defendant was not, in my opinion, filed at a time when it was by law too late as a defense. The court erred in striking tin plea, upon the ground of the objection thereto, and in thereafter rendering judgment against the defendant.